Exhibit 10.1

Execution Version

AMENDMENT NO. 6 TO CREDIT AGREEMENT

AMENDMENT NO. 6 TO CREDIT AGREEMENT, dated as of October 24, 2017 (this
“Agreement”), by and among National Mentor Holdings, Inc., a Delaware
corporation (the “Borrower”), the other Loan Parties party hereto, Barclays Bank
PLC, as administrative agent (the “Administrative Agent”) under the Credit
Agreement (as defined below) and each Lender party hereto making a 2017-1
Incremental Term Loan (as defined below) (collectively, the “2017-1 Incremental
Term Loan Lenders”).

RECITALS:

WHEREAS, reference is hereby made to the Credit Agreement, dated as of
January 31, 2014 (as amended by Amendment No. 1 to Credit Agreement dated as of
September 8, 2014, as further amended by Amendment No. 2 to Credit Agreement
dated as of October 21, 2014, as further amended by Amendment No. 3 to Credit
Agreement dated as of February 27, 2015, as further amended by that certain
letter agreement dated as of April 12, 2016, as further amended by Amendment
No. 5 to Credit Agreement dated as of May 25, 2017 and as further amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, NMH Holdings, LLC, the Administrative
Agent and each Lender from time to time party thereto, and the other parties
thereto (capitalized terms used but not defined herein having the meaning
provided in the Credit Agreement);

WHEREAS, the Borrower has hereby notified the Administrative Agent that it is
requesting the 2017-1 Incremental Term Loan Lenders make commitments (the
“2017-1 Incremental Term Loan Commitment”) to provide the Incremental Tranche B
Term Loans pursuant to Section 2.25(a) of the Credit Agreement;

WHEREAS, pursuant to Section 2.25 of the Credit Agreement, the Borrower may
obtain Incremental Tranche B Term Loans by, among other things, entering into
one or more Incremental Facility Amendments in accordance with the terms and
conditions of the Credit Agreement;

WHEREAS, the Borrower has requested that the 2017-1 Incremental Term Loan
Lenders make Incremental Tranche B Term Loans in an aggregate principal amount
equal to $75,000,000 (the Incremental Tranche B Term Loans made in such
principal amount on the Effective Date (as defined below), the “2017-1
Incremental Term Loans”);

WHEREAS, Section 2.25 of the Credit Agreement permits an Incremental Facility
Amendment to effectuate such amendments to the Credit Agreement as may be
necessary or appropriate to effectuate the provisions of Section 2.25; and

WHEREAS, the 2017-1 Incremental Term Loan Lenders have indicated their
willingness to lend the 2017-1 Incremental Term Loans on the terms and subject
to the conditions of this Agreement.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

 

1. Making of the 2017-1 Incremental Term Loans.

 

  (a) Subject to the terms and conditions set forth herein, the 2017-1
Incremental Term Loan Lenders agree to make the 2017-1 Incremental Term Loans to
the Borrower on Effective Date.

 

  (b) Each of the parties hereto acknowledges and agrees that, in the event all
of the conditions set forth in Section 3 hereof are not satisfied (or waived by
the 2017-1 Incremental Term Loan Lenders) by 5:00 p.m. New York City time on
October 27, 2017 (or such later date to which the 2017-1 Incremental Term Loan
Lenders may agree in their sole discretion), the 2017-1 Incremental Term Loan
Commitment shall automatically terminate without any further action by any party
hereto and this Agreement shall no longer be effective.

 

  (c) Each of the parties hereto acknowledges and agrees that this Agreement
(including, for the avoidance of doubt, the 2017-1 Incremental Term Loan
Commitment) shall become effective on the date hereof, but the amendments to the
Credit Agreement set forth in Section 2 hereof shall not become operative until
the funding of the 2017-1 Incremental Term Loans and the satisfaction (or waiver
by the 2017-1 Incremental Term Loan Lenders) of the conditions set forth in
Section 3 hereof.

 

  (d) Each of the parties hereto further agrees that they intend that the 2017-1
Incremental Term Loans will be fungible with the existing Tranche B Term Loans
for U.S. federal income tax purposes.

 

2. Terms of the 2017-1 Incremental Term Loans and Credit Agreement Amendments.
Effective as of the Effective Date, the Credit Agreement is hereby amended as
follows:

 

  (a) The 2017-1 Incremental Term Loans shall have terms identical to the
Initial Tranche B Term Loans (after giving effect to Amendment No. 6) and shall
otherwise be subject to the provisions, including any provisions restricting the
rights, or regarding the obligations, of the Loan Parties or any provisions
regarding the rights of the Tranche B Term Lenders, of the Credit Agreement and
the other Loan Documents. Each reference to a “Tranche B Term Loan” or “Tranche
B Term Loans” in the Loan Documents shall be deemed to include the 2017-1
Incremental Term Loans and each reference to “Tranche B Term Lender” or “Tranche
B Term Lenders” in the Loan Documents shall be deemed to include the 2017-1
Incremental Term Loan Lenders, and the definitions of the terms “Tranche B Term
Loan” and “Tranche B Term Lender” in Section 1.1 of the Credit Agreement shall
be deemed modified to include the 2017-1 Incremental Term Loans and 2017-1
Incremental Term Loan Lenders, respectively.

 

  (b) Section 2.3 of the Credit Agreement is hereby amended and restated as
follows:

Repayment of Tranche B Term Loans. The Borrower shall repay the Tranche B Term
Loans in installments on each March 31, June 30, September 30 and December 31 of
each year, commencing with June 30, 2014 and ending on the Tranche B Maturity
Date, in an aggregate principal amount equal to (i) in the case of each such
installment due prior to the Amendment No. 3 Effective Date, 0.25% of the
aggregate principal amount of Tranche B Term Loans made on the Closing Date,
(ii) in the case of each such installment due after the Amendment No. 3
Effective Date and prior to the Amendment No. 6 Effective Date, $1,638,539.04,
(iii) in the case of each such installment due after the Amendment No. 6
Effective Date and prior to the Tranche B Maturity Date, $1,832,839.56, and
(iv) in the case of the installment due on the Tranche B Maturity Date, the
entire remaining balance of the Tranche B Term Loans; provided that any such
installment may be reduced as a result of a prepayment in accordance with
Section 2.17(b).

 

2



--------------------------------------------------------------------------------

  (c) The definitions of “ABR” and “Eurodollar Rate” set forth in Section 1.1 of
the Credit Agreement are hereby amended by adding, immediately after the words
“and the 2015-1 Incremental Term Loans” appearing in the proviso in each such
definition, the following: “and the 2017-1 Incremental Term Loans”.

 

  (d) Section 1.1 of the Credit Agreement is amended by inserting the following
new definitions in their correct alphabetical order:

“2017-1 Incremental Term Loans” shall have the meaning assigned to such term in
Amendment No. 6.

“Amendment No. 6” shall mean Amendment No. 6 to this Agreement, dated
October 24, 2017, among Borrower, the Administrative Agent, the other Loan
Parties party thereto and the 2017-Incremental Term Loan Lenders.

“Amendment No. 6 Effective Date” shall mean the “Effective Date” under and as
defined in Amendment No. 6.

 

3. Conditions.

 

  (a) This Agreement will become effective on the date on which this Agreement
shall have been executed and delivered by the Borrower, the other Loan Parties,
the Administrative Agent and the 2017-1 Incremental Term Loan Lenders; provided
that the amendments to the Credit Agreement contemplated by Section 2 hereof
shall only become effective upon the satisfaction (or waiver by the 2017-1
Incremental Term Loan Lenders) of the conditions set forth in Section 3(b) below
and the funding of the 2017-1 Incremental Term Loans.

 

  (b) Each 2017-1 Incremental Term Loan Lender shall be required to fund its
2017-1 Incremental Term Loan Commitment when the following conditions shall have
been satisfied (or waived by the 2017-1 Incremental Term Loan Lenders) (such
date, the “Effective Date”):

 

  (i) the Administrative Agent shall have received a certificate of the Borrower
dated as of the Effective Date signed by a Responsible Officer of the Borrower
(i) (A) certifying and attaching the resolutions or similar consents adopted by
the Borrower approving or consenting to this Agreement and the incurrence of the
2017-1 Incremental Term Loans, (B) certifying that the certificate or articles
of incorporation and by-laws of the Borrower either (x) has not been amended
since the Closing Date or (y) is attached as an exhibit to such certificate, and
(C) certifying as to the incumbency and specimen signature of each officer
executing this Agreement and any related documents on behalf of the Borrower and
(ii) certifying as to the matters set forth in clauses (iv), (v) and (vi) below;

 

  (ii) all fees and out-of-pocket expenses for which invoices have been
presented prior to the Effective Date (including the reasonable fees and
expenses of legal counsel) required to be paid or reimbursed by the Borrower
pursuant to Section 10.5 of the Credit Agreement or any other letter agreement
in connection with this Agreement shall have been paid or reimbursed;

 

3



--------------------------------------------------------------------------------

  (iii) the Administrative Agent shall have received an opinion of Kirkland &
Ellis LLP, in form and substance reasonably satisfactory to the Administrative
Agent;

 

  (iv) each of the representations and warranties made by each Loan Party
contained in the Credit Agreement and in the other Loan Documents shall be true
and correct in all material respects as of the Effective Date as if made on and
as of such date (other than representations and warranties which speak only as
of a certain date, which representations and warranties shall be made only on
such date);

 

  (v) the representations and warranties in Section 5 of this Agreement shall be
true and correct in all material respects as of the Effective Date;

 

  (vi) no Event of Default shall exist on the Effective Date immediately before
and after giving effect to the effectiveness hereof; and

 

  (vii) the Borrower shall have delivered to the Administrative Agent a
Borrowing Notice in accordance with Section 2.2 of the Credit Agreement.

 

4. Use of Proceeds of 2017-1 Incremental Term Loans. The net cash proceeds of
the 2017-1 Incremental Term Loans shall be used by the Borrower (a) to pay the
consideration, fees and expenses for the acquisition of the target previously
disclosed to the 2017-1 Incremental Term Loan Lenders as Mentis Holdings, LLC,
(b) to pay any premium, interest, fees or expenses related to this Agreement and
(c) the excess, if any, for other purposes not prohibited by the Credit
Agreement.

 

5. Representations and Warranties. By its execution of this Agreement, the
Borrower hereby certifies that the execution, delivery and performance by the
Borrower and each other Loan Party of this Agreement, and each other Loan
Document executed or to be executed by it in connection with this Agreement are
within such Loan Party’s corporate or other organizational powers and have been
duly authorized by all necessary corporate, limited liability company, or other
organizational action on the part of such Loan Party. This Agreement has been
duly executed and delivered by each Loan Party and constitutes, and each other
Loan Document to which any Loan Party is to be a party, when executed and
delivered by such Loan Party, will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms and the
terms of the Credit Agreement, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law and an implied covenant of good faith and fair
dealing.

 

6. Reaffirmation of the Loan Parties. Each Loan Party hereby consents to the
amendment of the Credit Agreement effected hereby and confirms and agrees that,
notwithstanding the effectiveness of this Agreement, each Loan Document to which
such Loan Party is a party is, and the obligations of such Loan Party contained
in the Credit Agreement, this Agreement or in any other Loan Document to which
it is a party are, and shall continue to be, in full force and effect and are
hereby ratified and confirmed in all respects, in each case as amended by this
Agreement. For greater certainty and without limiting the foregoing, each Loan
Party hereby confirms that the existing security interests granted by such Loan
Party in favor of the Administrative Agent for the benefit of, among others, the
Lenders pursuant to the Loan Documents in the Collateral described therein shall
continue to secure the obligations of the Loan Parties under the Credit
Agreement and the other Loan Documents as and to the extent provided in the Loan
Documents.

 

4



--------------------------------------------------------------------------------

7. Amendment, Modification and Waiver. This Agreement may not be amended,
modified or waived except as permitted by Section 10.1 of the Credit Agreement.

 

8. Entire Agreement. This Agreement, the Credit Agreement and the other Loan
Documents constitute the entire agreement among the parties with respect to the
subject matter hereof and thereof and supersede all other prior agreements and
understandings, both written and verbal, among the parties or any of them with
respect to the subject matter hereof. This Agreement shall not constitute a
novation of any amount owing under the Credit Agreement and all amounts owing in
respect of principal, interest, fees and other amounts pursuant to the Credit
Agreement and the other Loan Documents shall, to the extent not paid or
exchanged on or prior to the Effective Date, shall continue to be owing under
the Credit Agreement or such other Loan Documents until paid in accordance
therewith.

 

9. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, CONSTRUED AND INTERPRETED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES
THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION. SECTIONS
10.12 AND 10.16 OF THE CREDIT AGREEMENT ARE HEREBY INCORPORATED BY REFERENCE
INTO THIS AGREEMENT AND SHALL APPLY HERETO.

 

10. Severability. Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction.

 

11. Counterparts. This Agreement may be executed in counterparts (including by
facsimile or other electronic transmission), each of which shall be deemed to be
an original, but all of which shall constitute one and the same agreement.

 

12. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY SUIT, ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY) DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

13. Loan Document. On and after the Effective Date, this Agreement shall
constitute a “Loan Document” for all purposes of the Credit Agreement and the
other Loan Documents (it being understood that for the avoidance of doubt this
Agreement may be amended or waived solely by the parties hereto as set forth in
Section 7 above).

[signature pages to follow]

 

5



--------------------------------------------------------------------------------

Execution Version

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Agreement as of the date first set forth
above.

 

NATIONAL MENTOR HOLDINGS, INC., as Borrower By:   /s/ Denis M. Holler Name:  
Denis M. Holler Title:   Chief Financial Officer NMH HOLDINGS, LLC, as Holdings
By:   /s/ Denis M. Holler Name:   Denis M. Holler Title:   Chief Financial
Officer SUBSIDIARY GUARANTORS:

ADULT DAY HEALTH, INC.

CALIFORNIA MENTOR FAMILY HOME AGENCY, LLC

CAREMERIDIAN, LLC

CENTER FOR COMPREHENSIVE SERVICES, INC.

COMMUNITY REINTEGRATION SERVICES, INC.

CORNERSTONE LIVING SKILLS, INC.

FAMILY ADVOCACY SERVICES, LLC

FIRST STEP INDEPENDENT LIVING PROGRAM, INC.

HORRIGAN COLE ENTERPRISES, INC.

ILLINOIS MENTOR, INC.

ILLINOIS MENTOR COMMUNITY SERVICES, INC.

INSTITUTE FOR FAMILY CENTERED SERVICES, INC.

LOYD’S LIBERTY HOMES, INC.

MASSACHUSETTS MENTOR, LLC

MENTOR ABI, LLC

MENTOR MANAGEMENT, INC.

MENTOR MARYLAND, INC.

NATIONAL MENTOR HEALTHCARE, LLC

NATIONAL MENTOR HOLDINGS, LLC

NATIONAL MENTOR SERVICES HOLDINGS, LLC

NATIONAL MENTOR SERVICES, LLC

NATIONAL MENTOR, LLC

NRMI, LLC

OHIO MENTOR, INC.

PROGRESSIVE LIVING UNITS SYSTEMS-NEW JERSEY, INC.

REM ARROWHEAD, INC.

REM CENTRAL LAKES, INC.

[Signature Page to Amendment No. 6 to Credit Agreement]



--------------------------------------------------------------------------------

REM COMMUNITY OPTIONS, LLC

REM CONNECTICUT COMMUNITY SERVICES, INC.

REM DEVELOPMENTAL SERVICES, INC.

REM EAST, LLC

REM HEARTLAND, INC.

REM HENNEPIN, INC.

REM INDIANA COMMUNITY SERVICES, INC.

REM INDIANA COMMUNITY SERVICES II, INC.

REM INDIANA, INC.

REM IOWA COMMUNITY SERVICES, INC.

REM IOWA, INC.

REM MINNESOTA COMMUNITY SERVICES, INC.

REM MINNESOTA, INC.

REM NEVADA, INC.

REM NEW JERSEY, INC.

REM NORTH DAKOTA, INC.

REM NORTH STAR, INC.

REM OCCAZIO, INC.

REM OHIO, INC.

REM OHIO II, INC.

REM OHIO WAIVERED SERVICES, INC.

REM RAMSEY, INC.

REM RIVER BLUFFS, INC.

REM SOUTH CENTRAL SERVICES, INC.

REM SOUTHWEST SERVICES, INC.

REM WEST VIRGINIA, LLC

REM WISCONSIN, INC.

REM WISCONSIN II, INC.

REM WISCONSIN III, INC.

REM WOODVALE, INC.

SOUTH CAROLINA MENTOR, INC.

TRANSITIONAL SERVICES, LLC

UNLIMITED QUEST, INC.

By:   /s/ Denis M. Holler Name:   Denis M. Holler Title:   Chief Financial
Officer

[Signature Page to Amendment No. 6 to Credit Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK, PLC, as Administrative Agent and a 2017-1 Incremental Term Loan
Lender By:   /s/ Chris Walton   Name: Chris Walton   Title: Director

[Signature Page to Amendment No. 6 to Credit Agreement]